Title: From Thomas Jefferson to the Speaker of the House of Delegates, 6 May 1782
From: Jefferson, Thomas
To: Virginia Assembly


        
          Sir
          Albemarle May 6. 1782.
        
        Purposing to decline the office of delegate for this county to which I have been lately elected, I take the liberty of declaring to you that I do not accept of the appointment, and of begging that this my act of renunciation may through your favor be communicated to the honourable the House of Delegates with every assurance to them and yourself of the very great respect with which I have the honour to be their & your most obedient & most humble servt.,
        
          Th: Jefferson
        
      